Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 18, drawn to a trifunctional molecule, selected from any one of the following:
(1) the trifunctional molecule comprising a first functional domain capable of binding to
CD19, a second functional domain capable of binding to and activating CD3 molecule on a surface of T cell, and a third functional domain capable of binding to and activating a T cell positive costimulatory molecule; and
(2) the trifunctional molecule comprising a first functional domain capable of binding to
.
Group II, claim(s) 13-16, drawn to a polynucleotide encoding a trifunctional molecule, selected from any one of the following:
(1) the trifunctional molecule comprising a first functional domain capable of binding to
CD19, a second functional domain capable of binding to and activating CD3 molecule on a surface of T cell, and a third functional domain capable of binding to and activating a T cell positive costimulatory molecule; and
(2) the trifunctional molecule comprising a first functional domain capable of binding to
CD19, a second functional domain capable of binding to and activating CD3 molecule on the surface of T cell, and a third functional domain capable of binding to and blocking a T cell negative costimulatory molecule.
Group III, claim(s) 17 and 19, drawn to a method for treating a tumor in vitro, comprising administering to a tumor patient a trifunctional molecule or a therapeutic composition thereof, selected from any one of the following:
(1) the trifunctional molecule comprising a first functional domain capable of binding to
CD19, a second functional domain capable of binding to and activating CD3 molecule on a surface of T cell, and a third functional domain capable of binding to and activating a T cell positive costimulatory molecule; and
(2) the trifunctional molecule comprising a first functional domain capable of binding to CD19, a second functional domain capable of binding to and activating CD3 molecule on the 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Claims 8 and 9 recite a trifunctional molecule comprising 1) an anti-CD19 scFv, 2) an anti-CD3 scFv, and 3) a third functional domain. Said third functional domain is selected from the group consisting of 1) an scFv against a T cell positive costimulatory molecule, 2) a ligand extracellular domain of a T cell positive costimulatory molecule, and 3) an scFv against a T cell negative costimulatory molecule. These species lack unity of invention as detailed below, and therefore upon the election of Group I, Applicant is required to elect a single species of a third functional domain from the group consisting of 1) an scFv against a T cell positive costimulatory molecule, 2) a ligand extracellular domain of a T cell positive costimulatory molecule, and 3) an scFv against a T cell negative costimulatory molecule. Applicant is also required to elect a single SEQ ID NO corresponding to an anti-CD19 scFv as well as a single SEQ ID NO corresponding to an anti-CD3 scFv. Applicant is further required to elect a single SEQ ID NO corresponding to the elected single species of a third functional domain. Lastly Applicant is required to indicate which of the SEQ ID NO(s) of claim 12 comprise 1) the elected single SEQ ID NO corresponding to an anti-CD19 scFv, 2) the elected single SEQ ID NO corresponding to an anti-CD3 scFv, and 3) the elected single SEQ ID NO corresponding to a third functional domain.
Applicant is required, in reply to this action, to elect a single species of 1) an anti-CD19 scFv, 2) an anti-CD3 scFv, and 3) a third functional domain to which the claims shall be 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently the following claim(s) are generic: 1-19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature that links the Groups is a trifunctional molecule that comprises a first functional domain that is capable of binding to CD19, a second functional domain that is capable of binding to CD3, and a third functional domain that binds a T cell positive (or negative) costimulatory molecule. The Groups lack unity of invention, because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Desjarlais et al. (US PG PUB 2014/0294833, publication date: 10/02/2014). Desjarlais et al. teach a trispecific molecule that comprises three scFv molecules that are specific for different antigens, see Figure 2C. At [0153], Desjarlais et al. teach that virtually any antigen may be targeted by the immunoglobulin molecules of the invention, and Desjarlais et al. recite various antigens that may be targeted by the immunoglobulin molecules of the invention, including CD19, CD3, and CD28, which is a T cell positive costimulatory molecule. As such the technical feature that links the Groups is not special, and unity of invention is lacking.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.